Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 1 of 11 PageID #: 1


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL IS, ISA, 15C & ISD,AFL-CIO, BY THEIR                              COMPLAINT
TRUSTEES JAMES T. CALLAHAN, THOMAS A.
CALLAHAN, MICHAEL SALGO and DENISE M.                                   CV-18- 5791
RICHARDSON, CENTRAL PENSION FUND OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS,
BY ITS CHIEF EXECUTIVE OFFICER MICHAEL A.
CRABTREE, and INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 15, ISA, ISC & 15D,AFL-CIO BY
ITS PRESIDENT & BUSINESS MANAGER THOMAS
A. CALLAHAN,

                                   Plaintiffs,
              -against-

COASTAL ENVIRONMENTAL GROUP INC.,

                                    Defendant.


       Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS LOCAL 15, ISA, 15C & 15D, AFL-CIO ("LOCAL 15 TRUST FUNDS"),

CENTRAL PENSION FUND OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS ("CPF") and INTERNATIONAL UNION OF OPERATING ENGINEERS

LOCAL l S, l 5A, l 5C & 15D, AFL-CIO ("LOCAL 1S"), by their attorneys, BRADY McGUIRE

& STEINBERG, P.C., for their Complaint, respectfully allege:

       1.     This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 et seq. ("ERISA") and Section 301 of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C. § 185 et seq. ("LMRA") to recover
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 2 of 11 PageID #: 2


fringe benefit contributions owed to employee fringe benefit trust funds and supplemental union

dues and political action committee payments owed to a labor organization based upon the

breach of the terms and conditions of two (2) collective bargaining agreements.

                                        JURISDICTION

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 ofERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185{c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502{e)(2) of ERISA, 29 U.S.C. § l 132{e)(2) and Section 301{a) of the LMRA, 29 U.S.C. §

185(a), in that, the Plaintiff Trust Funds are administered from an office, and Plaintiff LOCAL 15

maintains its principal office, both at 44-40 11th Street located in Long Island City, County of

Queens, State of New York.

                                         THE PARTIES

       4.      Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL SALGO and

DENISE M. RICHARDSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are

"fiduciaries" within the meaning of Section 3(21) of ERISA, 29 U .S.C. § 1002(21 ).

       6.      The LOCAL 15 ANNUITY FUND is an employee pension benefit plan within the

meaning of Section 3(2} of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the

purpose of providing retirement income to eligible participants.

       7.      The LOCAL 15 WELFARE and APPRENTICESHIP SKILL IMPROVEMENT &

SAFETY FUNDS are employee welfare benefit plans within the meaning of Section 3(1) of
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 3 of 11 PageID #: 3


ERlSA, 29 U.S.C. § 1002(1) and established for the purpose of providing medical, medical

reimbursement, vacation and skill improvement/training benefits to eligible participants.

        8.      Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

plans within the meaning of Sections 3(3) and 3(37) of ERlSA, 29 U.S.C. §§ 1002(3) and (37).

        9.      Plaintiff CPF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, DC.

         10.    MICHAELA. CRABTREE is the Chief Executive Officer of Plaintiff CPF and is

a "fiduciary" within the meaning of Section 3(21) of ERlSA, 29 U.S.C. § 1002(21).

         11.    Plaintiff CPF is an employee pension benefit plan within the meaning of Section

3(2) ofERISA, as amended, 29 U.S.C. § 1002(2) and established for the purpose of providing

retirement income to eligible participants.

         12.    Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

         13.    Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

29   u.s.c. § 152.
         14.    THOMAS A. CALLAHAN is the President & Business Manager of Plaintiff

LOCAL 15.

         15.    Upon infonnation and belief, Defendant COASTAL ENVIRONMENTAL

GROUP INC. (''COASTAL ENVIRONMENTAL" ) was and still is a New York corporation with

its principal place of business at 264 Sills Road, East Patchogue, New York.

         16.    Upon information and belief, Defendant COASTAL ENVIRONMENTAL was

and still is a foreign corporation duly licensed to do business in the State of New York.
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 4 of 11 PageID #: 4


       17.     Upon infonnation and belief, Defendant COASTAL ENVIRONMENTAL was

and still is a foreign corporation doing business in the State of New York.

       18.     Upon infonnation and belief, Defendant COASTAL ENVIRONMENTAL is an

employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of

the LMRA, 29 U.S.C. § 185.

                              BACKGROUND INFORMATION

        19.    At all times relevant hereto, Plaintiff LOCAL 15 and Defendant COASTAL

ENVIRONMENTAL have been parties to two (2) collective bargaining agreements negotiated

by Plaintiff LOCAL 15 and an employers association known as the General Contractors

Association of New York, Inc. (the "GCA"). Defendant COASTAL ENVIRONMENTAL agreed

to be bound to the tenns and conditions of these collective bargaining agreements (hereafter

referred to as the "Local 15/GCAAgreement" and the "Local 150/GCAAgreement" and

collectively as the "Collective Bargaining Agreements") as a result of its membership in the

GCA.

       20.     Pursuant to the tenns of the Collective Bargaining Agreements, Defendant

COASTAL ENVIRONMENTAL is obligated to remit, at specified rates, contributions to

Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF based upon each straight and overtime

hour of worked perfonned by those employees covered by the Collective Bargaining

Agreements.

       21 .    Pursuant to the tenns of the Collective Bargaining Agreements, Defendant

COASTAL ENVIRONMENTAL is obligated to remit, at specified rates, employee allocated

supplemental union dues and political action committee payments to Plaintiff LOCAL 15 based
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 5 of 11 PageID #: 5


upon each straight and overtime hour of work performed by those employees covered by the

Collective Bargaining Agreements.

                        AS AND FOR A FIRST CAUSE OF ACTION
                     <BREACH OF THE LOCAL 15/GCA AGREEMENT)

       22.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 21 inclusive with the same force and effect as though more fully set forth at

length herein.

       23.       In accordance with the Local 15/GCA Agreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant COASTAL ENVIRONMENTAL

consented to the performance of an audit of its books and records to determine whether said

Defendant had made all of the required fringe benefit contribution payments to Plaintiffs

LOCAL 15 TRUST FUNDS and Plaintiff CPF as well as all supplemental union dues and

political action committee payments to Plaintiff LOCAL 15 in accordance with the Local 15/

GCAAgreement for the period of July 1, 2014 through December 31, 2017.

       24.       That on or about September 18, 2018, the results of said audit were detailed by

the auditor for Plaintiffs in a report which determined that Defendant COASTAL

ENVIRONMENTAL had failed to provide the contractually required fringe benefit contributions

with interest along with the required supplemental union dues and political action committee

payments for the period of July l, 2014 through December 31, 2017 in the amount of

$12,430.55.

       25.       Defendant COASTAL ENVIRONMENTAL has failed to pay any portion of the

outstanding amount owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15

TRUST FUNDS and Plaintiff CPF in the amount of $11,639.62.
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 6 of 11 PageID #: 6


       26.       Defendant COASTAL ENVIRONMENTAL has failed to pay any portion of the

outstanding amount owed in supplemental union dues and political action committee payments

to Plaintiff LOCAL 15 in the amount of$790.93.

       27.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Local 15/GCAAgreement by Defendant COASTAL ENVIRONMENTAL, said

Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively,

in the amount of $12,430.55.

                        AS AND FOR A SECOND CAUSE OF ACTION
                      (BREACH OF ERISA OBLIGATIONS INCURRED
                    AS A RESULT OF THE LOCAL 15/GCAAGREEMENTl

       28.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered I through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

       29.       The failure of Defendant COASTAL ENVIRONMENTAL to make the required

fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF

for the period audited of July 1, 2014 through December 31, 2017 in the amount of $11,639.62 is

a violation of Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe

benefit contributions in accordance with the terms and conditions of the applicable collective

bargaining agreement.

       30.       Defendant COASTAL ENVIRONMENTAL remains delinquent in remitting the

proper amount owed in fringe benefit contributions and has failed to pay any portion of the

outstanding contributions owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as

detailed above.
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 7 of 11 PageID #: 7


       31.       Section 502 of ERJSA, 29 U.S.C. § 1132 provides that upon a finding of an

employer's violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund's Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys' fees; (e) auditor's fees, if any;

and (f) the costs and disbursements of the action.

       32.       Accordingly, as a direct and proximate result of the breach of the Local 15/GCA

Agreement by Defendant COASTAL ENVIRONMENTAL and as a result thereof having

violated Section 515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL

15 TRUST FUNDS and Plaintiff CPF in the amount of $11,639.62, together with accumulated

interest on the unpaid and/or untimely paid principal amount due and owing, liquidated damages,

reasonable attorneys' fees, auditor's fees, if any, and the costs and disbursements incurred in this

action pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

                        AS AND FOR A THIRD CAUSE OF ACTION
                     CBREACH OF THE LOCAL I 50/GCA AGREEMENT\

       33.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 32 inclusive with the same force and effect as though more fully set forth at

length herein.

       34.       In accordance with the Local 15D/GCAAgreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant COASTAL ENVIRONMENTAL

consented to the performance of an audit of its books and records to determine whether said

Defendant had made all of the required fringe benefit contribution payments to Plaintiffs

LOCAL 15 TRUST FUNDS and Plaintiff CPF as well as all supplemental union dues and
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 8 of 11 PageID #: 8


political action committee payments to Plaintiff LOCAL 15 in accordance with the Local 150/

GCAAgreement for the period of July 1, 2014 through December 31, 2017.

       35.       That on or about September 18, 2018, the results of said audit were detailed by

the auditor for Plaintiffs in a report which determined that Defendant COASTAL

ENVIRONMENTAL had failed to provide the contractually required fringe benefit contributions

with interest along with the required supplemental union dues and political action committee

payments for the period of July 1, 2014 through December 31, 2017 in the amount of$6,480.00.

       36.       Defendant COASTAL ENVIRONMENTAL has failed to pay any portion of the

outstanding amount owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15

TRUST FUNDS and Plaintiff CPF in the amount of $6, 102.31.

       37.       Defendant COASTAL ENVIRONMENTAL has failed to pay any portion of the

outstanding amount owed in supplemental union dues and political action committee payments

to Plaintiff LOCAL 15 in the amount of$377.69.

       38.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Local 15D/GCAAgreement by Defendant COASTAL ENVIRONMENTAL, said

Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively,

in the amount of $6,480.00.

                        AS AND FOR A FOURTH CAUSE OF ACTION
                      (BREACH OF ERISA OBLIGATIONS INCURRED
                   AS A RESULT OF THE LOCAL tSD/GCAAGREEMENT)

       39.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 38 inclusive with the same force and effect as though more fully set forth at

length herein.
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 9 of 11 PageID #: 9


       40.     The failure of Defendant COASTAL ENVIRONMENTAL to make the required

fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF

for the period audited of July l, 2014 through December 31, 2017 in the amount of$6,102.31 is

a violation of Section 515 ofERISA, 29 U.S.C. § 1145 which requires that employers pay fringe

benefit contributions in accordance with the terms and conditions of the applicable collective

bargaining agreement

       41.     Defendant COASTAL ENVIRONMENTAL remains delinquent in remitting the

proper amount owed in fringe benefit contributions and has failed to pay any portion of the

outstanding contributions owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as

detailed above.

       42.        Section 502 ofERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer's violation of Section 515 ofERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund's Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys' fees; (e) auditor's fees, if any;

and (t) the costs and disbursements of the action.

       43.        Accordingly, as a direct and proximate result of the breach of the Local 15D/GCA

Agreement by Defendant COASTAL ENVIRONMENTAL and as a result thereof having

violated Section 515 of ERlSA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL

15 TRUST FUNDS and PlaintiffCPF in the amount of$6,102.31, together with accumulated

interest on the unpaid and/or untimely paid principal amount due and owing, liquidated damages,
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 10 of 11 PageID #: 10


 reasonable attorneys' fees, auditor's fees, if any, and the costs and disbursements incurred in this

 action pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

        WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

 judgment on the First Cause of Action as follows:

         1.     Of Defendant COASTAL ENVIRONMENTAL GROUP lNC. in the amount of

 fringe benefit contributions with interest along with supplemental union dues and political action

 committee payments due and owing totaling $12,430.55.

        WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

 the Second Cause of Action as follows:

         l.     Of Defendant COASTAL ENVIRONMENTAL GROUP lNC. in the amount of

 fringe benefit contributions with interest due and owing totaling $11,639.62, together with:

                a.      Prejudgment interest, computed at the plan rate or the applicable United
                        States Treasury rate from the date on which the first payment was due on
                        the total amount owed by the Defendant, in accordance with Section
                        502(g)(2)(B) of ERISA, 29 U.S.C. § l 132(g)(2)(B);

                b.      Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA,
                        29 U.S.C. § l 132(g)(2)(C);

                c.      Attorneys' fees, auditor's fees, if any, costs and disbursements in
                        accordance with Section 502(g)(2)(D) ofERISA, 29 U.S.C. § l 132(g)(2)
                        (D); and

                d.      Such other and further relief as the Court may deem just and proper in
                        accordance with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)
                        (E).

         WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

 judgment on the Third Cause of Action as follows:
Case 1:18-cv-05791-LDH-SJB Document 1 Filed 10/17/18 Page 11 of 11 PageID #: 11


        1.      Of Defendant COASTAL ENVIRONMENTAL GROUP INC. in the amount of

 fringe benefit contributions with interest along with supplemental union dues and political action

 committee payments due and owing totaling $6,480.00.

        WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

 the Fourth Cause of Action as follows:

        1.      Of Defendant COASTAL ENVIRONMENTAL GROUP INC. in the amount of

 fringe benefit contributions with interest due and owing totaling $6, 102.31, together with:

                a.      Prejudgment interest, computed at the plan rate or the applicable United
                        States Treasury rate from the date on which the first payment was due on
                        the total amount owed by the Defendant, in accordance with Section
                        502(g)(2)(B) of ERISA, 29 U.S.C. § l 132(g)(2)(B);

                b.      Liquidated damages in accordance with Section 502(g)(2)(C) ofERISA,
                        29 U.S.C. § 1132(g){2)(C);

                c.      Attorneys' fees, auditor's fees, if any, costs and disbursements in
                        accordance with Section 502(g)(2){0) of ERISA, 29 U.S.C. § 1132(g)(2)
                        (D); and

                d.      Such other and further relief as the Court may deem just and proper in
                        accordance with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § l 132(g)(2)
                        (E).

 Dated: Tarrytown, New York
        October 17, 2018
                                               Respectfully submitted,




                                               303 South Broadway, Suite 234
                                               Tarrytown, New York 10591
                                               (914) 478-4293
